Sea well, J.,
concurring in result: I concur in the result reached in this case, but only on the ground stated in the opinion of Mr. Justice Clarkson. The objection to the remarks of the judge in stating the- contentions of the parties is well within the established policy of the court requiring such matters to be called to the attention of the court at the time. The incident is governed by Bryant v. Reedy, 214 N. C., 748, 200 S. E., 896; Rooks v. Bruce, 213 N. C., 58, 195 S. E., 26; Sorrells v. Decker, 212 N. C., 251, 193 S. E., 14; Noland Co. v. Jones, 211 N. C., 462, 190 S. E., 720; S. v. Sinodis, 189 N. C., 565, 127 S. E., 601; Bailey v. Hassell, 184 N. C., 450, 115 S. E., 166; McMahan v. Carolina Spruce Co., 180 N. C., 636, 105 S. E., 439; Sears v. R. R., 178 N. C., 285, 100 S. E., 433; Alexander v. Cedar Works, 177 N. C., 137, 98 S. E., 312; Nevins v. Hughes, 168 N. C., 477, 84 S. E., 769. It cannot, with propriety, be magnified to fit into the exception to the rule created by S. v. Love, 187 N. C., 32, 121 S. E., 20, in which Justice Hoke justifies the exception only upon the ground that there was a serious misstatement of the evidence in a capital case. It is not a mere rule of fairness to *407the trial court, which alone ought to justify it. It is a rule which, properly applied, prevents the frustration of judicial proceedings and promotes justice. Without it, the tendency to explore the statement of the contentions of the parties for possible error will dig up more snakes than we have time to kill.
As to the instruction to the jury on the burden of proof on defendant’s issue of sole ownership and sole seizin, the main opinion observes: “. . . while the submission of two issues may have resulted in some inexactness of phrase relative to the burden of proof, it would seem that the charge, taken in its entirety upon the subject, should not be held for reversible error.” Should this ease come back here on the same issues and similar instruction, I will be interested in knowing the reasons upon which this optimism is based.